DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are cancelled.
Claim 16 is currently amended.
Claims 17-29 are previously presented.
Claim 30 is withdrawn.
Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
Argument: Applicant argues that Vermeer / Patel / Majumdar fails to establish a  prima facie case of obviousness.  Remarks pp. 8-12.
This is NOT found persuasive because in response to applicant's argument that the combination Vermeer / Patel / Majumdar fails to render obvious the claimed subject matter, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification taught by the secondary and tertiary references modifies the disclosure of the primary reference to arrive one of ordinary skill in the art at the claimed invention.  The layer of Vermeer necessarily had some viscosity and pattern to the resin but that pattern is taught by the tertiary and secondary references, respectively.
In response to applicant's argument that Patel and Majumdar is nonanalogous art to Vermeer, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the secondary reference Patel and tertiary reference Majumdar are considered as in the same fields of endeavor of Vermeer and reasonably pertinent to additive manufacturing technologies with resins.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 21-22, 25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Patel (US 2004/0145088), and Majumdar (US 2014/0124713).
Regarding claim 16, Vermeer discloses: a process (see additive production layer-wise production method of title, abs) for producing an article (see three-dimensional object of title, abs) comprising the steps of: providing a layer on a substrate (see layer of liquid on conveyor 6 of Fig. 1); energizing (see UV light of LED array 32/solidifier 9) the layer so that the at least one crosslinked volume according to the first selected cross-section of the article (any cross-section/shape article can read on this step – see the cross-section of Fig. 7);
	removing the carrier (see vertical motion of carrier-plate / z-stage 14 of Fig. 1) including the at least one crosslinked volume joined to the carrier (see object 5 and cured volume 4);
	repeating the previous steps until the article is formed  (see repetition of col. 1, ll. 47 – the steps of the method are repeated to build up the object).
	Vermeer does not disclose: applying a composition comprising contacting an initiator with associated cross-section with the at least one crosslinkable volume with a carrier.
	In the same field of endeavor of additive manufacturing with resins as Vermeer (see title, abs) and reasonably pertinent to the problem Applicant was trying to solve regarding patterned objects, Patel discloses: separate patterning of the monomer and initiator ([0020]).
	To separately pattern the monomer and initiator as in Patel in the additive manufacturing method of Vermeer had the benefit that it allowed for the radiation to be administered image-wise in synchronization with the liquid jet activation, pixel, line or overall layer wise irradiation (Id.).
	The combination Vermeer / Patel does not disclose: wherein the resin input to the additive manufacturing method has a range from 5-100,000 mPa-sec (equivalent to .005-100 Pa-sec) at room temperature and has a storage modulus greater than the loss modulus.  The resin of the composition Vermeer / Patel necessarily had some viscosity even if that combination is silent as to the desired values of the constants / coefficients of those resins in printing resins and initiator.
	In the same field of endeavor of additive manufacturing with resins as Vermeer (see title, abs) and reasonably pertinent to the problem Vermeer was trying to solve regarding resin properties (see title, abs), Majumdar discloses: a resin with a viscosity which is within the claimed range (see claim 1 – 50-250 Pa-sec at 25 C is an overlapping range to the claimed range – while 25 C is ca. 23 C such that the viscosity when measured at two degree C lower will still be within the claimed range – Examiner acknowledges that viscosities are highly temperature dependent quantities, but are not expected to vary that significantly as understood by one of ordinary skill in the art before the effective filing date).  See MPEP 2144.05 regarding the obviousness of similar/overlapping/approaching ranges, proportions or amounts and overlapping ranges.
	Majumdar discloses in claim 1 discloses a shear thinning resin which one of ordinary skill in the art would recognize is a resin having a storage modulus greater than the loss modulus.
	To use the resin of Majumdar on the substrate in the additive manufacturing method of Vermeer would have been the selection of a known design for its intended uses as Vermeer recognizes that most any resin can be utilized in its additive manufacturing methods, and one of ordinary skill in the art would have optimized the resin’s viscosity before the effective filing date.  See MPEP 2144.06-07 regarding the obviousness of a selection of a known design for its intended purposes.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the resin with a specific, low, shear thinning viscosity of Majumdar and the patterned initiator of Patel with the additive manufacturing method of Vermeer to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design/material for its intended uses and was a modification of an art-recognized variable to one of ordinary skill in the art before the effective filing date, which was desirable in Vermeer.
	Regarding claim 21, the combination Vermeer / Patel / Majumdar discloses: wherein the initiator is a free-radical initiator which is UV activated (the initiator of Vermeer reads on the claimed spectral range of absorption frequencies).
	Regarding claim 22, the combination Vermeer / Patel / Majumdar discloses: wherein the energizing step is effected by irradiation with UV light (see Vermeers’ UV light/radiation). 
	Regarding claim 25, the combination Vermeer / Patel / Majumdar discloses: relative motion between the carrier and the substrate (see Vermeer Fig. 1).
	The cited combination Vermeer / Patel / Majumdar further discloses: monitoring (storing information related to) the distance between the carrier and the substrate and/or between the carrier and the surface of the layer.  See control device/controller of Vermeer which necessarily stores information related to the distance between the carrier and the substrate during normal operation of the apparatus.  That the relative motion is interrupted upon falling below a predetermined distance is considered an optional / contingent limitation.  See MPEP 2111.04 regarding the optional nature of contingent limitations.
	This is a logical check that any distance in the threshold can read on (if the distance threshold is larger than the arm on the gantry/carrier itself, the motion of the apparatus will never be interrupted).  That the motion is interrupted when it is below a predetermined threshold is an optional/contingent limitation that need not be present to read on the claimed subject matter.
	Regarding claim 27, Examiner has interpreted that the combination Vermeer / Patel / Majumdar has it that the second and third deposited layers are contacting solely the layers beneath/between the most recently deposited layer and the substrate and that is not considered to contact the substrate directly.
	Regarding claim 28, the combination Vermeer / Patel / Majumdar discloses: wherein the substrate is in the form of a movable conveyor belt having a side carrying the layer (see Vermeer Fig. 1 which includes a conveyor).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Patel (US 2004/0145088), Majumdar (US 2014/0124713), and Willis (US 2016/0067921).
Regarding claim 23, the combination Vermeer / Patel / Majumdar does not disclose: wherein the substrate/platform is at least partially transparent in respect of the energy used for energizing step IV/IX.
In the same field of endeavor of bottom-up approaches to additive manufacturing as Vermeer (see title, abs, Fig. 4) and Applicant’s claims, Willis discloses: wherein the substrate/platform is at least partially transparent (see [0054]) in respect to the energy used for curing.
To add the UV-transparent substrate/platform/carrier of Willis to the additive manufacturing method of Vermeer had the benefit that it allowed for the curing radiation to pass through the structures of the additive manufacturing apparatus and be absorbed by the resin, which was desirable in Vermeer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the transparent materials/window for the construction of the carrier/substrate/platform of Vermeer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the curing/actinic radiation to pass through the intervening structure(s) of the apparatus in the recited method steps, thereby being absorbed by the resin, which was desirable in Vermeer.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Patel (US 2004/0145088), Majumdar (US 2014/0124713), and Sun (US 2016/0288376).
Regarding claim 24, the combination Vermeer / Patel / Majumdar does not disclose: wherein an absorber and/or an inhibitor for the free-radical cross-linking of the resin is applied adjacent (nearby) to the crosslinkable volumes.
In the same field of endeavor of additive manufacturing using the bottom-up approach as Vermeer ([0005]), Sun discloses: an inhibitor for the free-radical cross-linking of the resin ([0009]) is applied adjacent to crosslinkable volumes.
To add the curing inhibitor of Sun to the additive manufacturing method of Vermeer had the benefit that it allowed for the prevention of curing of the resin at room temperature and/or with ambient radiation, which was desirable in Vermeer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cure inhibitor of Sun with the additive manufacturing method of Vermeer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented curing of the resin at room temperature/with ambient radiation, which was desirable in Vermeer.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Patel (US 2004/0145088), Majumdar (US 2014/0124713), and El-Siblani (US 2015/0231831).
Regarding claim 26, the combination Vermeer / Patel / Majumdar does not disclose: wherein the contacting in steps III/VIII is/are performed such that it comprises performing a relative motion between the carrier towards the substrate, monitoring the contact pressure between the recoater/carrier and the substrate and/or between the recoater/carrier and the surface of the layer.
That the relative motion is interrupted upon exceedance of a predetermined contact pressure is considered an optional/contingent limitation that need not be present to read on/disclose/render obvious the claimed subject matter because the threshold may be selected such that it is never exceeded during typical operations of the method.
In the same field of endeavor of additive manufacturing as Vermeer (see title, abs), El0Siblani discloses: monitoring the contact pressure between the substrate and the platform with a sensor (see claim 42).
To add the pressure/force sensor of El-Siblani to the method of Vermeer had the benefit that it allowed for the determination of when excess solidifiable material has been squeezed out ([0222]) from between the substrate and platform/carrier, which was desirable in Vermeer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the pressure/force sensor of El-Siblani with the additive manufacturing method of Vermeer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the determination of when excess solidifiable material has/had been squeezed out from between the platform/carrier and the substrate, which was desirable in Vermeer.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Patel (US 2004/0145088), Majumdar (US 2014/0124713), and Takikawa (US 2002/0051830).
Regarding claim 29, the combination Vermeer / Patel / Majumdar does not disclose: wherein a plurality of different free-radically cross-linkable resins are employed in the individual steps VII.
In the same field of endeavor of additive manufacturing as Vermeer (see title, abs), Takikawa discloses: use of multiple resins simultaneously ([0049]).
Use of multiple/plural resins simultaneously as in Takikawa in the additive manufacturing method of Vermeer had the benefit that it allowed for the creation of objects of different colors and/or materials which is highly effective (Id.), which was desirable in Vermeer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the use of multiple resins simultaneously as in Takikawa in the additive manufacturing method of Vermeer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of objects with different colors, which was desirable in Vermeer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743